Citation Nr: 0513414	
Decision Date: 05/18/05    Archive Date: 06/01/05	

DOCKET NO.  98-19 505A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder. 

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches, claimed as the residual of exposure to Agent 
Orange. 

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic back disorder, to include scoliosis of the thoracic 
spine and degenerative disc disease of the lumbar spine. 

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
chronic skin disorder, to include acne vulgaris, claimed as 
the residual of exposure to Agent Orange. 

5.  Entitlement to service connection for scars, claimed as a 
residual of exposure to Agent Orange. 

6.  Entitlement to service connection for asthma, claimed as 
the residual of exposure to Agent Orange. 

7.  Entitlement to service connection for a "gland problem," 
claimed as a residual of exposure to Agent Orange. 

8.  Entitlement to service connection for a blood disorder, 
claimed as a residual of exposure to Agent Orange. 

9.  Entitlement to a monetary allowance for a premature child 
with hearing loss, claimed as the result of exposure to Agent 
Orange. 

10.  Entitlement to an increased (compensable) evaluation for 
cervical lymphadenopathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to January 
1971, with service in the Republic of Vietnam from October 
1968 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of March 1997 and March 2002 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

In a rating decision of March 1982, the Board denied 
entitlement to service connection for headaches, a skin 
disorder (acne vulgaris due to exposure to Agent Orange), and 
a back disorder (scoliosis of the thoracic spine).  The 
veteran voiced his disagreement with that decision, but 
subsequently failed to perfect his appeal.

In a decision of October 1984, the Board denied entitlement 
to service connection for an acquired psychiatric disorder, 
to include post-traumatic stress disorder.

In a subsequent decision of September 1991, the Board found 
that new and material evidence sufficient to reopen the 
veteran's previously denied claim of service connection for a 
low back disorder had not been submitted.  Accordingly, the 
Board denied entitlement to service connection for a chronic 
low back disability.

Since the time of the aforementioned decisions, the veteran 
has submitted additional evidence in an attempt to reopen his 
claims.  The RO determined that such evidence was not new and 
material, and the current appeal ensued.

Upon review of this case, it would appear that the veteran 
seeks service connection for a chronic disorder of his right 
lower extremity.  Inasmuch as this issue has not been 
developed or certified for appellate review, it is not for 
consideration at this time.  It is, however, being referred 
to the RO for clarification, and, if necessary, appropriate 
action.


FINDINGS OF FACT

1.  In a decision of October 1984, the Board denied 
entitlement to service connection for post-traumatic stress 
disorder.

2.  Evidence submitted since the time of the Board's October 
1984 decision denying entitlement to service connection for 
post-traumatic stress disorder either does not bear directly 
and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is not 
of itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  In a rating decision of March 1982, the RO denied 
entitlement to service connection for chronic headaches.

4.  Evidence submitted since the time of RO's March 1982 
decision denying entitlement to service connection for 
chronic headaches does not bear directly and substantially 
upon the specific matter under consideration, or it is 
cumulative or redundant, or it is not of itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

5.  In a decision of September 1991, the Board found that new 
and material evidence had not been submitted sufficient to 
reopen the veteran's previously denied claim of service 
connection for a back disorder, and, in so doing, denied 
entitlement to service connection for a chronic back 
disability.

6.  Evidence submitted since the time of the Board's 
September 1991 decision denying entitlement to service 
connection for a chronic back disorder either does not bear 
directly and substantially upon the specific matter under 
consideration, or it is cumulative or redundant, or it is not 
of itself or in connection with evidence previously assembled 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

7.  In a rating decision of March 1982, the RO denied 
entitlement to service connection for a chronic skin 
disorder, specifically, acne vulgaris, claimed as a residual 
of exposure to Agent Orange.

8.  Evidence submitted since the time of the RO's March 1982 
decision denying entitlement to service connection for a 
chronic skin disorder does not bear directly and 
substantially upon the specific matter under consideration, 
or it is cumulative or redundant, or it is not of itself or 
in connection with evidence previously assembled so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

9.  Chronic scarring is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of exposure to Agent Orange.

10.  Asthma is not shown to have been present in service, or 
for many years thereafter, nor is it the result of exposure 
to Agent Orange.

11.  A chronic "gland problem" is not shown to have been 
present in service, or at any time thereafter.

12.  A chronic blood disorder is not shown to have been 
present in service or at any time thereafter.

13.  The premature birth of the veteran's child and 
associated hearing loss are not shown to be the result of 
exposure to Agent Orange.

14.  The veteran's service-connected cervical lymphadenopathy 
is, at present, essentially asymptomatic.


CONCLUSIONS OF LAW

1.  The decision of the Board in October 1984 denying 
entitlement to service connection for post-traumatic stress 
disorder is final.  38 U.S.C.A. §§ 1110, 7104 (West 2002).

2.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for post-traumatic 
stress disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

3.  The decision of the RO in March 1982 denying the 
veteran's claim for service connection for chronic headaches 
is final.  38 U.S.C.A. §§ 1110, 7105 (West 2002).

4.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for chronic 
headaches is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

5.  The decision of the Board in September 1991 denying the 
veteran's claim for service connection for a chronic back 
disorder is final.  38 U.S.C.A. §§ 1110, 7104 (West 2002).

6.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a chronic back 
disorder is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

7.  The decision of the RO in March 1982 denying the 
veteran's claim for service connection for a chronic skin 
disorder, including acne vulgaris, is final.  38 U.S.C.A. 
§§ 1110, 7105 (West 2002).

8.  New and material evidence not having been submitted, the 
claim of entitlement to service connection for a chronic skin 
disorder is not reopened. 38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2001).

9.  Chronic scarring, claimed as the residual of exposure to 
Agent Orange, was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

10.  Asthma, claimed as the residual of exposure to Agent 
Orange, was not incurred in or aggravated by active military 
service, nor may such a disability be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1113, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

11.  A "gland problem," claimed as the residual of exposure 
to Agent Orange, was not incurred in or aggravated by active 
military service, nor may such a disability be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 1113, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

12.  A chronic blood disorder, claimed as the residual of 
exposure to Agent Orange, was not incurred in or aggravated 
by active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 
1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

13.  The premature birth of the veteran's child, with 
accompanying hearing loss, is not the result of the veteran's 
service in the Republic of Vietnam, to include exposure to 
Agent Orange during that period.

14.  The criteria for an increased (compensable) evaluation 
for service-connected cervical lymphadenopathy have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.117, 
Diagnostic Code 7710 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 
(West 2002)] redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant prior to the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  
Therefore, the AOJ could not have complied with the timing 
requirement, as the statute had not yet been enacted.  In 
Pelegrini, the Court noted that, where the initial 
unfavorable decision was rendered prior to the enactment of 
the VCAA, the AOJ did not err in failing to comply with the 
timing requirements of the notice.  However, the Court did 
note that, in such cases, the veteran would still be entitled 
to "VCAA content-complying notice" and the proper subsequent 
VA process.  See Pelegrini, supra.

In the present case, in correspondence of July 2001, January 
2002, October 2003, and February 2004, the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate his claims, as well as what 
information and evidence should be submitted by him, what 
information and evidence would be obtained by the VA, and the 
need for him to advise VA of or submit any additional 
evidence that he wished to have considered.  

The veteran and his representative were also provided with a 
Statement of the Case and various Supplemental Statements of 
the Case.  These documents provided them with notice of the 
law and governing regulations, as well as the reasons for the 
determinations made regarding the veteran's claims, and the 
requirement to submit evidence establishing a nexus between 
the disabilities for which service connection was being 
sought and some incident or incidents (including exposure to 
Agent Orange) of his period of active military service.  The 
veteran was additionally advised of the requirement to submit 
evidence establishing increased disability resulting from his 
service-connected cervical lymphadenopathy.  By way of these 
documents, the veteran and his representative were 
specifically informed of the cumulative evidence previously 
provided to the VA, or obtained by the VA on the veteran's 
behalf.  In point of fact, all of the aforementioned 
correspondence informed the veteran of the evidence that he 
was responsible for submitting, and what evidence the VA 
would obtain in order to substantiate his claims.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
claimant has had sufficient notice of the type of information 
needed to support his claims, and of the evidence necessary 
to complete the application.  Accordingly, the duty to assist 
and notify as contemplated by the applicable provisions, 
including the VCAA, has been satisfied with respect to the 
issues on appeal.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA does not 
require remand where VA thoroughly discussed factual 
determinations leading to conclusion and evidence of record 
provides plausible basis for factual conclusions, and where 
development of the evidence was as complete as was necessary 
for a fair adjudication of the claims, because the VCAA had 
not changed the benefit-of-the-doubt doctrine); and Bernard 
v. Brown, 4 Vet. App. 384 (1993).


Factual Background

Information currently on file is to the effect that while in 
service, the veteran served as a carpenter, a water supply 
specialist, and a combat construction specialist.  A portion 
of the veteran's service was in the Republic of Vietnam.  
Awards and commendations given the veteran include the 
National Defense Service Medal with two Overseas Service 
Bars, the Vietnam Service Medal, and the Vietnam Campaign 
Medal with 60 Device.

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of asthma, 
scarring, a gland problem, or a blood disorder.  A service 
separation examination of January 1971 was essentially 
unremarkable, and no pertinent diagnoses were noted.

On VA general medical examination in November 1978, there 
were present a number of acneiform pitted scars over the 
upper portion of the veteran's back and shoulders.  Also 
noted was a well-healed surgical scar on the anteromedial 
aspect of the veteran's left lower extremity.  At the time of 
examination, the veteran's lungs were clear to auscultation 
and percussion.

On VA general medical examination in December 1981, there 
were noted a number of acne scars on the veteran's face and 
back.  Only a few active acne lesions were present.  There 
were two cystic acne lesions on the veteran's left shoulder, 
as well as one behind each ear.  On respiratory examination, 
the veteran complained of intermittent productive cough, 
though with no history of hemoptysis.  Breath sounds were 
described as clear.  Radiographic studies of the veteran's 
chest showed a mild scoliosis of the thoracic spine toward 
the right side.  The pertinent diagnoses were acne vulgaris 
scars, with mild cystic acne activity; and mild scoliosis of 
the thoracic spine.

In a rating decision of March 1982, the RO denied entitlement 
to service connection for chronic headaches, as well as for 
acne vulgaris due to exposure to Agent Orange, and mild 
scoliosis of the thoracic spine.  In reaching that 
determination, the RO concluded that the veteran's induction 
and discharge examinations were unremarkable.  While in 
service, he had on several occasions received treatment for 
tension headaches, those headaches had gone away.  On VA 
examination, the veteran complained of headaches, a skin 
rash, and chest pain.  Examination of the veteran's skin 
showed evidence of acne scars, somewhat more pronounced on 
the back.  Radiographic studies were within normal limits, 
with the exception of a mild scoliosis of the thoracic spine 
toward the right side.  The veteran's current skin condition 
was diagnosed as acne vulgaris, not due to exposure to Agent 
Orange.  In the opinion of the RO, the veteran's head and 
chest conditions were acute and transitory in nature.  
Additionally noted was that the veteran's mild scoliosis of 
the thoracic spine was considered a constitutional and/or 
developmental abnormality for which service connection could 
not properly be granted.

A VA record of hospitalization covering the period from 
October to November 1982 is significant for diagnoses of 
chronic paranoid schizophrenia with alcohol-abuse related 
depression; post-traumatic stress syndrome; and a history of 
headaches, chest pains, and acne scars.

On VA general medical examination during the months of May 
and June 1983, the veteran complained of back pain, as well 
as a "blood condition," headaches, a "rash" on his chest and 
back, and post-traumatic stress disorder.  Physical 
examination revealed the presence of acneiform lesions, 
described as "recurrent and chronic."  Psychiatric 
examination was significant for a diagnosis of schizophrenia.

Private medical records covering the period from October to 
December 1983 show treatment during that time for headaches.

In a decision of October 1984, the Board denied entitlement 
to service connection for an acquired psychiatric disorder, 
including post-traumatic stress disorder.  In reaching that 
determination, the Board noted that the veteran's service 
medical records contained no reference to a psychiatric 
condition.  While on service separation examination in 
January 1971, the veteran complained of depression and 
excessive worry, objective examination showed no evidence of 
any chronic psychiatric disability.  In point of fact, there 
was no postservice report of treatment or other documented 
evidence of a psychiatric disorder prior to 1981, 
approximately one decade following the veteran's discharge 
from service.  When examined by the VA in November 1978, the 
veteran voiced no psychiatric complaints, and psychiatric 
findings were totally unremarkable.

The Board noted that, among the diagnoses listed at the time 
of the veteran's hospital discharge in November 1982 was 
post-traumatic stress disorder.  A review of that period of 
hospitalization, however, as well as subsequent outpatient 
clinical records and a VA examination failed to demonstrate 
that the veteran had been exposed to life-threatening trauma 
while in Vietnam.  While the veteran had complained of 
nightmares and flashbacks, he had been unable to describe 
their content with any specificity.  Nor had he developed 
significant symptoms of maladjustment normally associated 
with post-traumatic stress disorder.  While in May 1983, the 
veteran complained of auditory and visual hallucinations, as 
well as ideas of reference, these were felt to be symptoms of 
schizophrenia, the veteran's current diagnosis.  Based on 
such findings, and in the absence of documented evidence that 
a chronic psychiatric disorder had its onset during service 
(or that a psychosis was present to a compensable degree 
within 1 year following service discharge), the Board 
concluded that no basis existed for a grant of service 
connection.

On VA general medical examination in April 1985, there were 
noted numerous small hyperpigmented scars in the area of the 
veteran's upper back and shoulders, and on his chest.  Also 
noted were a number of scattered pustules on the veteran's 
back and shoulders.  On respiratory examination, it was noted 
that the veteran was a "smoker," smoking about three 
cigarettes per week.  The veteran's chest was described as 
clear to auscultation and percussion.  When further 
questioned, the veteran complained of headaches which had 
been present for many years, as well as "back pains."  The 
pertinent diagnoses were active acne vulgaris on the back and 
shoulders, with innumerable scars secondary to acne on the 
veteran's back, chest and shoulders; cephalgia of unknown 
etiology (functional); and scoliosis of the thoracic spine.

A VA record of hospitalization dated in November and December 
1988 is significant for a diagnosis of asthma.

In a decision of September 1991, the Board determined that 
new and material evidence had not, in fact, been submitted 
sufficient to reopen the veteran's previously denied claim of 
service connection for a low back disorder.  In reaching that 
determination, the Board found that, at the time of a prior 
1982 RO decision, a clinical evaluation of the veteran's back 
conducted at service separation was negative.  Also noted was 
that radiographic studies undertaken in 1981 had showed 
evidence of mild scoliosis.  The Board found that additional 
evidence submitted following the aforementioned 1982 decision 
showed complaints of low back pain in late 1982, as well as a 
history of lumbar laminectomy in mid-1989.  Such evidence, in 
the opinion of the Board, was not material, inasmuch as it 
failed to show that the veteran's back condition had become 
worse in service.  That evidence only showed that the 
veteran's back problems had developed many years following 
his military service.  Under the circumstances, and absent 
the submission of new and material evidence, the Board denied 
entitlement to service connection for a low back disability.

In a Memorandum Decision of March 1993, the United States 
Court of Appeals for Veterans Claims affirmed the Board's 
September 1991 decision finding that new and material 
evidence had not been submitted sufficient to reopen the 
veteran's previously denied claim of service connection for a 
low back disorder.

In August 1996, there was received the veteran's claim for 
service connection for asthma, a chronic skin disorder, 
scars, headaches, a "gland problem," and a blood disorder.  
Also received was the veteran's claim for monetary benefits 
based on the premature birth of a child with hearing loss.

On VA hematologic examination in December 1986, the veteran 
gave a history of toxoplasmosis in 1968, for which he had 
received treatment.  Also noted was a history of anemia, from 
which the veteran had reportedly recovered.  Laboratory 
studies conducted in October 1996 showed a red blood cell 
count of 5.29, a white blood cell count of 8.5, and 
hemoglobin of 15.1.  The pertinent diagnosis noted was 
history of anemia in February 1995 following an operation on 
the veteran's right leg, from which the veteran had 
recovered; and a history of toxoplasmosis.

On VA neurologic examination, likewise conducted in December 
1996, the veteran gave a history of constant right temporal 
headaches which had been present for many years.  According 
to the veteran, these headaches were aggravated by tension.  
On physical examination, the veteran was alert and well 
oriented.  There was no evidence of fascial asymmetry, and 
the veteran's tongue was in the midline.  Sensory evaluation 
was intact, and muscle strength showed 5/5 power.  Deep 
tendon reflexes were 2+ and symmetrical.  The pertinent 
diagnosis was tension headaches.

On VA dermatologic examination in December 1996, there were 
noted a number of surgical scars in various areas of the 
veteran's body.  Also noted was a thin vertical scar in the 
area of the veteran's right outer knee, as well as a slightly 
depressed irregular scar at the lower right lip.  The 
pertinent diagnosis was 10 surgical scars as per description.

On further VA dermatologic examination in December 1996, 
there were noted a number of hyperpigmented, immovable scars 
from acne in the area of the veteran's chest and back, as 
well as on his shoulder and upper chest.  Also noted was 
active acne in the area of the veteran's upper, mid, and 
lower back.

On VA respiratory examination, likewise conducted in December 
1996, the veteran gave a history of asthma while in Vietnam.  
Also noted was a history of bronchitis.  According to the 
veteran, he was currently receiving medication in the form of 
an inhaler.  When further questioned, the veteran stated 
that, were he to stop taking medication, he would experience 
asthma attacks.  The pertinent diagnosis was bronchial 
asthma, on medication.

In December 1997, the veteran submitted a claim for service 
connection for post-traumatic stress disorder, as well as for 
a chronic back disability.  Also received was a claim for an 
increased evaluation for service-connected cervical 
lymphadenopathy.

Received in March 2000 were VA records covering the period 
from February 1995 to October 1999, showing treatment during 
that time primarily for asthma.

On VA lymphatic examination in May 2001, the veteran gave a 
history of toxoplasmosis, with symptoms of headaches, fevers, 
and muscle aches consistent with cervical lymphadenopathy.  
According to the veteran, his past toxoplasmosis had been 
confirmed by biopsy.  When further questioned, the veteran 
reported recurrence of symptoms in the early 1980's, as well 
as in the early 1990's.  Reportedly, on both occasions, he 
received treatment with oral medication, and his symptoms 
resolved.  Currently, the veteran was receiving no treatment 
for toxoplasmosis.  Current complaints consisted of 
occasional left supraclavicular lymph node swelling, with 
tenderness, but no other associated symptoms.  According to 
the veteran, his last symptomatic episode had occurred "a 
long time ago."

On physical examination, there were present a number of 
discrete, palpable left supraclavicular lymph nodes.  These 
nodes were nontender, and fully mobile, and less than 1 
centimeter square.  At the time of examination, there was no 
evidence of palpable nodes in the occipital, cervical, 
auricular, tonsillar, submental, or submaxillary areas.  The 
veteran's lungs were clear, and no axillary lymph nodes were 
palpable.  Nor was there evidence of any tenderness.  
Abdominal examination was similarly negative for the presence 
of palpable inguinal lymph nodes.  Laboratory studies and 
chest X-rays in May 2001 were within normal limits.  The 
pertinent diagnosis was toxoplasmosis during the period from 
1968 to 1971, with repeated recurrence in the early 1980's 
and 1990's.

Received in July 2001 were VA records covering the period 
from August 1981 to March 1999, showing treatment during that 
time for asthma, post-traumatic stress disorder, and back 
problems.

Received in March 2002 were additional VA records covering 
the period from March 1999 to February 2002, showing 
treatment during that time primarily for post-traumatic 
stress disorder and back problems.

Received in September 2003 were VA records covering the 
period from February 2002 to September 2003, showing 
treatment during that time for back problems, post-traumatic 
stress disorder, asthma, and headaches.

On VA lymphatic examination in October 2003, the veteran gave 
a history of toxoplasmosis in Vietnam.  According to the 
veteran, that disorder had presented as fever, headaches, and 
cervical lymph nodes.  When questioned, the veteran stated 
that, at the time of the aforementioned occurrence, he was 
admitted to the hospital "for about a month."

Currently, the veteran complained of pain in the area between 
his left neck and shoulder, which was the same area where he 
experienced symptoms while in Vietnam.  According to the 
veteran, his last exacerbation had occurred approximately 2 
weeks earlier.  Reportedly, the veteran experienced symptoms 
every 4 to 5 months.

When further questioned, the veteran denied any abdominal or 
chest pain.  Reportedly, his last treatment for toxoplasmosis 
had occurred 3 to 4 years ago.  When questioned, the veteran 
stated that, between attacks, he felt a slight pain, in 
particular, in the area between his shoulder and neck.

On physical examination, there was no evidence of 
lymphadenopathy in the veteran's neck, in the supraclavicular 
area, in the axillary area, or in the inguinal area.  No 
extremity swelling was present, nor was there any evidence of 
stasis dermatitis.  A complete blood count performed two 
years earlier showed no evidence of lymphocytosis.  A 
complete blood count conducted in October 2003 showed a white 
blood cell count of 10,000, which was slightly increased from 
a previous white blood cell count.  The pertinent diagnosis 
was history of toxoplasmosis, with no lymphadenopathy found 
on physical examination.

Received in February 2004 were VA records covering the period 
from March 1999 to January 2004, showing treatment during 
that time for asthma and back problems.


Analysis

When there is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 4.3.  The 
United States Court of Appeals for the Federal Circuit has 
held that "when the positive and negative evidence relating 
to a veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable. Ortiz, 274 F.3d at 1365.


New and Material Evidence

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2004).  

Once entitlement to service connection for a given disorder 
has been denied by a decision of the Board, that 
determination is final.  38 U.S.C.A. § 7104 (2002).  Where a 
claim for entitlement to service connection has been 
previously denied, and that decision has become final, the 
claim can be reopened and reconsidered only where new and 
material evidence has been presented with respect to that 
claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2004).

Regulations implementing the VCAA include a revision of 
38 C.F.R. § 3.156(a).  The revised version of 38 C.F.R. 
§ 3.156(a) is applicable to claims filed on or after 
August 29, 2001.  Here, the veteran's application to reopen 
his previously denied claims of service connection for post-
traumatic stress disorder, a chronic back disability, 
headaches and a skin disorder were filed prior to August 29, 
2001, and, as such, the prior version of 38 C.F.R. § 3.156(a) 
applies to his claims.  See 38 C.F.R. § 3.156(a) (2004).

Evidence is considered to be "new" if it was not previously 
submitted to agency decisionmakers, and is neither cumulative 
nor redundant.  Evidence is "material" if it bears directly 
and substantially upon a specific matter under consideration, 
and, by itself, or in conjunction with evidence previously 
considered, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 
(2001).  In addition, new evidence may be found to be 
material if it provides a "more complete picture of the 
circumstances surrounding the origin of the veteran's injury 
or disability, even where it will not eventually convince the 
Board of Veterans' Appeals to alter its decision."  Hodge, at 
1363.  In determining whether new and material evidence has 
been submitted, the evidence is generally presumed to be 
credible.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Post Traumatic Stress Disorder

In the present case, at the time of the Board decision 
denying entitlement to service connection for post-traumatic 
stress disorder in October 1984, there were on file the 
veteran's service medical records, as well as various VA 
treatment records and examination reports.  Those records 
clearly show that, while in November 1982, the veteran 
received a diagnosis of post-traumatic stress disorder, there 
was no evidence that, during the veteran's service in the 
Republic of Vietnam, he was exposed to "life-threatening" 
trauma sufficient to provoke the inception of a post-
traumatic stress disorder.  While the veteran had, in fact, 
complained of nightmares and flashbacks, he had been unable 
to describe their content with any specificity.  Moreover, 
the veteran had not developed significant symptoms of 
maladjustment normally associated with post-traumatic stress 
disorder.  Significantly, at the time of a May 1983 VA 
examination, the veteran complained of auditory and visual 
hallucinations, both recognized symptoms of schizophrenia, 
the veteran's current diagnosis.  Based on such findings, the 
Board concluded that the veteran did not, in fact, suffer 
from a post-traumatic stress disorder.  That conclusion was 
adequately supported by and consistent with the evidence then 
of record, and is now final.

Evidence received since the time of the aforementioned Board 
decisions in October 1984 and September 1991, while "new" in 
the sense that it was not previously of record, is not 
"material."  While it is true that, since the time of the 
October 1984 Board decision, the veteran has received 
continuing treatment for what has been described as a "post-
traumatic stress disorder," he has yet to provide evidence of 
inservice stressors sufficient to warrant the assignment of 
that diagnosis.  In point of fact, the veteran has at no time 
made reference to any specific stressors reportedly 
responsible for his alleged post-traumatic stress disorder.  
As noted above, where there is no evidence of inservice 
combat, the veteran's lay testimony is insufficient, standing 
alone, to establish service connection.  Under the 
circumstances, the Board is of the opinion that evidence 
submitted since the time of the Board's October 1984 decision 
denying entitlement to service connection for post-traumatic 
stress disorder is duplicative and/or cumulative in nature, 
and does not constitute new and material evidence sufficient 
to reopen the veteran's previously denied claim.  
Accordingly, the veteran's claim for service connection for 
post-traumatic stress disorder is not reopened, and the 
appeal must be denied.


Chronic Back Disorder

At the time of the Board's September 1991 decision denying 
entitlement to service connection for a chronic back 
disorder, it was noted, at the time of a prior 1982 rating 
decision, service medical records showed evidence only of a 
mild scoliosis, with a negative clinical evaluation at 
service separation.  Radiographic studies conducted by the VA 
in 1981 once again showed evidence of mild scoliosis.  
Service connection for that disability was denied on the 
basis that it was a congenital and/or developmental disorder, 
for which service connection could not appropriately be 
granted under the applicable law or regulations.  See 
38 C.F.R. § 3.303 (2004).

The Board noted that, since the time of the 1982 decision, 
additional evidence had been submitted showing complaints of 
low back pain in late 1982.  Also noted was that, in mid 
1989, the veteran had been hospitalized at a VA medical 
facility, where he underwent a lumbar laminectomy.  The Board 
concluded that such evidence was not material, because it 
failed to show that the veteran's back condition became worse 
in service.  Rather, that evidence only demonstrated back 
problems many years following the veteran's military service, 
with no demonstrated relationship between those problems and 
the veteran's active service.  Consequently, the Board denied 
entitlement to service connection for a chronic back 
disorder.  Once again, that conclusion was adequately 
supported by and consistent with the evidence then of record, 
and is now final.

Evidence received since the time of the September 1991 Board 
decision denying entitlement to service connection for a 
chronic back disorder, consisting of various VA treatment 
records and examination reports, while "new" in the sense 
that it was not previously of record, is, once again, not 
"material."  That evidence shows only continuing treatment 
for the veteran's various back problems, with no demonstrated 
relationship between such problems and any incident of the 
veteran's period of active military service.  Such evidence 
is duplicative and/or cumulative, and, does not constitute 
new and material evidence sufficient to reopen the veteran's 
previously denied claim of service connection for a chronic 
back disability.  Under the circumstances, the veteran's 
appeal must be denied.


Chronic Headaches and Skin Disorder

In the present case, at the time of the RO decision denying 
entitlement to service connection for chronic headaches and a 
skin disorder in March 1982, there were on file the veteran's 
service medical records, as well as various VA treatment 
records and examination reports.  Those records demonstrated 
that, while in service, the veteran had on several occasions 
been treated for tension headaches, those headaches 
eventually dissipated.  Acne vulgaris, first noted on VA 
examination subsequent to service, was not shown to be the 
result of exposure to Agent Orange.  Ultimately, the RO 
concluded that the veteran's headache disorder was acute and 
transitory in nature, and had resolved without residual 
disability.  Additionally concluded was that the veteran's 
skin disorder was not in any way the result of an incident or 
incidents (including exposure to Agent Orange) during his 
period of active service.  The RO's conclusions were 
adequately supported by and consistent with the evidence of 
record at the time of the March 1982 decision.  That decision 
is now final.

Evidence submitted since the time of the March 1982 decision 
denying entitlement to service connection for acne vulgaris 
and headaches, consisting primarily of various VA treatment 
records and examination reports, is "new" but not "material."  
More to the point, while since the time of the March 1982 
decision, the veteran has received repeated treatment for 
headaches and various skin problems, there is no evidence 
that the disabilities in question are in any way the result 
of his period of active service, including service in the 
Republic of Vietnam.  Such evidence is duplicative and/or 
cumulative, and does not provide new and material evidence 
sufficient to reopen the veteran's previously denied claims.  
Under the circumstances, the veteran's appeal as to the 
issues of service connection for a chronic skin disorder and 
headaches must be denied.

Service Connection for Scars, Asthma, Gland Problems, and 
Blood Disorder

Turning to the issues of service connection for asthma, 
scars, "gland problems," and a blood disorder, the Board once 
again notes that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2004).  

Moreover, where a veteran was exposed to an herbicide agent 
during active military, naval, or air service, the following 
diseases shall be service connected, even though there is no 
record of such disease during service:  chloracne or other 
acneiform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus, or adult-onset 
diabetes), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (i.e., 
cancers of the lung, bronchus larynx, or trachea), chronic 
lymphocytic leukemia, or soft tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2004).  These diseases 
shall become manifest to a degree of 10 percent or more any 
time after service, except that chloracne, other acne disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall become manifest to a 
degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 U.S.C.A. 
§ 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2004).

Finally, service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  38 C.F.R. 
§ 3.303(d) (2004).

In the present case, service medical records fail to 
demonstrate the presence of asthma, chronic scarring, "gland 
problems," or any chronic disorder of the blood.  At the time 
of a service separation examination in January 1971, clinical 
evaluation of all pertinent anatomical systems was within 
normal limits, and no pertinent diagnoses were noted.  The 
earliest clinical indication of the presence of any of the 
disabilities at issue is revealed by a VA record of 
hospitalization dated in 1988, almost 20 years following the 
veteran's discharge from service, at which time he received a 
diagnosis of asthma.  

Such scars as were noted subsequent to the veteran's 
discharge from service have been attributed to acne vulgaris 
(for which service connection has already been denied), or 
the result of surgery unrelated to the veteran's active 
military service.  Significantly, at no time, either in 
service, or thereafter, has the veteran been found to suffer 
from a chronic "gland problem" or a chronic blood disorder of 
any kind.  (To the extent that the veteran's claim of gland 
problem and chronic blood disorder refer to his toxoplasmosis 
in service, the Board notes he is already service connected 
for this condition, which will be addressed later in this 
decision.)

The veteran argues that his current disabilities are the 
result of exposure to Agent Orange during his period of 
service in the Republic of Vietnam.  In that regard, the 
evidence shows that the veteran served in Vietnam, and his 
exposure to Agent Orange is presumed.  However, the 
disabilities for which service connection is currently being 
sought are not ones for which, under the applicable laws and 
regulations, service connection may be granted on a 
presumptive basis.  See 38 C.F.R. § 3.309(e) (2004).  
Accordingly, presumptive service connection based on 
herbicide exposure is not warranted for these disorders.

The Board acknowledges that, though the above conditions are 
not included as presumptive diseases, the veteran may still 
establish service connection for these disorders if the 
evidence shows that they are, in fact, caused by the 
veteran's exposure to Agent Orange.  Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  However, in the case at hand, the 
veteran has failed to demonstrate that his current asthma or 
scars are in any way the result of exposure to Agent Orange.  
Nor, as noted above, has he succeeded in showing that he 
suffers from a chronic "gland problem" or disorder of the 
blood.  Under the circumstances, the veteran's claims for 
service connection for the aforementioned disorders must be 
denied.


Increased Rating for Lymphadenopathy

Turning to the issue of an increased evaluation for service-
connected lymphadenopathy, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2004).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).

While the Board must consider the veteran's medical history 
as required by various provisions of 38 C.F.R. Part 4, 
including Section 4.2 [See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991)], the regulations do not give past 
medical reports precedence over current findings.  Where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

As regards the veteran's service-connected lymphadenopathy, 
the Board notes that, on VA examination for lymphatic 
disorders in May 2001, the veteran gave a history of 
treatment for toxoplasmosis on two occasions, in the early 
1980's and 1990's.  However, on both of those occasions, his 
symptoms resolved following treatment.  When questioned, the 
veteran stated that he was not currently receiving any 
treatment for toxoplasmosis.  While on examination, the 
veteran complained of occasional left supraclavicular lymph 
node swelling, his last reported occurrence of that problem 
was "a long time ago."  On physical examination, there were 
present only certain discrete left supraclavicular lymph 
nodes, which, while palpable, were nontender and fully 
mobile.  No axillary lymph nodes were present, nor was there 
any evidence of palpable inguinal lymph nodes.

On more recent VA lymphatic examination in October 2003, the 
veteran stated that his most recent treatment for 
toxoplasmosis had been 3 to 4 years ago.  Physical 
examination revealed no evidence of lymphadenopathy in the 
neck, or in the supraclavicular area, the axillary area, or 
the inguinal area.  Nor was there any evidence of extremity 
swelling or stasis dermatitis.  In the opinion of the 
examiner, the veteran exhibited only a history of 
toxoplasmosis, with no lymphadenopathy on current 
examination.

The Board observes that, based on a review of the record, the 
veteran's service-connected cervical lymphadenopathy was 
originally evaluated pursuant to the provisions of Diagnostic 
Code 7713, which is to say, secondary adenitis, which is 
itself rated on the basis of the underlying disease.  
38 C.F.R. § 4.117, Diagnostic Code 7713 (effective prior to 
October 1995).  However, that particular diagnostic code was 
removed from the Rating Schedule in October 1995.  A review 
of current schedular criteria reveals no specific diagnostic 
code pertaining to cervical lymphadenopathy.  Accordingly, 
the veteran's service-connected disability must be rated by 
analogy to some other comparable disability for which a 
diagnostic code exists.  38 C.F.R. § 4.20 (2004).

Following a review of relevant schedular criteria, the Board 
is of the opinion that the veteran's service-connected 
cervical lymphadenopathy is most appropriately rated by 
analogy to tuberculous adenitis, which is to say, 38 C.F.R. 
§ 4.117, Diagnostic Code 7710 (2004).  This particular 
Diagnostic Code calls for evaluation under the provisions of 
38 C.F.R. §§ 4.88(c) or 4.89, whichever is more appropriate.  
In the case at hand, the provisions of 38 C.F.R. § 4.89 are 
most relevant, and provide for a noncompensable evaluation 
for inactive nonpulmonary tuberculosis following active 
tuberculosis in the absence of a schedular compensable 
permanent residual.  38 C.F.R. § 4.89 (2004).

In the present case, it is clear that, presently, and, in 
fact, for many years, the veteran's cervical lymphadenopathy 
has been, for the most part, asymptomatic.  In point of fact, 
and as noted above, as of the time of a recent VA examination 
in October 2003, there was no evidence whatsoever of 
lymphadenopathy.  Under the circumstances, the Board is of 
the opinion that the noncompensable evaluation currently in 
effect is appropriate, and that an increased rating is not 
warranted.


Birth Defect of Veteran's Child

Finally, turning to the issue of entitlement to a monetary 
allowance based on the premature birth of a child with 
hearing loss, the Board notes that the only birth defect for 
a child based on the biological father's service in Vietnam 
is spina bifida.  38 C.F.R. § 3.814.  The evidence does not 
establish, nor does the veteran contend, that his child 
suffers from spina bifida.

An allowance for other forms of birth defects may be 
warranted where the child's biological mother is or was a 
Vietnam veteran, and where the VA has determined that the 
child suffers from a disability resulting from one or more 
"covered birth defects."  However, conditions which are due 
to a fetal or neonatal infirmity with well-established 
causes, or that are miscellaneous pediatric conditions, are 
not "covered birth defects."  Among these is post infancy 
deafness/hearing impairment, with onset "after the age of 1 
year."  38 C.F.R. § 3.815 (2004).

As is clear from the above, monetary benefits based on 
certain "covered birth defects" are warranted only in the 
case of a child whose biological mother is or was a Vietnam 
veteran.  In the case at hand, the child in question's 
father, and not his mother, served in Vietnam.  Under the 
circumstances, the veteran's claim for benefits based upon a 
birth defect of his child must be denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for service connection for post-traumatic stress 
disorder, the benefit sought on appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for headaches, claimed as the 
residual of exposure to Agent Orange, the benefit sought on 
appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a back disorder, including 
scoliosis of the thoracic spine and degenerative disc disease 
of the lumbar spine, the benefit sought on appeal is denied.

New and material evidence not having been submitted to reopen 
a claim for service connection for a chronic skin disorder, 
to include acne vulgaris, claimed as a residual of exposure 
to Agent Orange, the benefit sought on appeal is denied.

Service connection for scars, claimed as a residual of 
exposure to Agent Orange, is denied.

Service connection for asthma, claimed as a residual of 
exposure to Agent Orange, is denied.

Service connection for a "gland problem," claimed as a 
residual of exposure to Agent Orange, is denied.

Service connection for a disorder of the blood, claimed as a 
residual of exposure to Agent Orange, is denied.

Monetary benefits for the premature birth of a child with 
hearing loss, claimed as the result of exposure to Agent 
Orange, are denied.

An increased (compensable) evaluation for cervical 
lymphadenopathy is denied.



	                        
____________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


